Citation Nr: 0302466	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  00-11 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for pulmonary disease 
as secondary to nicotine dependence.

3.  Entitlement to service connection for coronary artery 
disease as secondary to nicotine dependence.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
May 1946.

This case comes to the Board of Veterans' Appeals (Board) by 
means of a January 2000 rating decision rendered by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In May 2002, the veteran testified at a hearing before the 
undersigned Member of the Board sitting at the RO.  A 
transcript of this hearing is associated with the claims 
folder.

In August 2002, the Board initiated further development of 
this case pursuant to authority granted to the Board by 38 
C.F.R. § 19.9(a)(2)(2002).  The veteran was afforded an 
examination for disability evaluation purposes in November 
2002.  A copy of the examination report is associated with 
the claims folder.


FINDINGS OF FACT

1.  The veteran became nicotine dependent due to the use of 
tobacco products during his military service and developed 
pulmonary disease and coronary artery disease many years 
later.

2.  Effective June 9, 1998, the law was amended to preclude 
service connection for tobacco related disabilities.

3.  The veteran's claims for service connection for nicotine 
dependence, a pulmonary disorder and coronary artery disease 
were received at the RO in April 1999.

4.  Neither pulmonary disorder nor coronary artery disease 
was present during the veteran's military service or until 
many years after his release from such service.

5.  Pulmonary disease and coronary artery disease, while 
possibly due to the use of tobacco products that started in 
service, are not otherwise attributable to the veteran's 
service.


CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for nicotine 
dependence, due to in-service tobacco use, lacks legal merit.  
38 U.S.C.A. §§ 1103, 1110, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.300, 3.303, 3.304 (2002); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

2.  The criteria for service connection for pulmonary disease 
have not been met.  38 U.S.C.A. §§ 1103, 1110, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.300, 3.303, 3.304 (2002).

3.  The criteria for service connection for coronary artery 
disease have not been met.  38 U.S.C.A. §§ 1103, 1110, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.300, 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  Among other things, this law eliminated the concept 
of a well-grounded claim, and redefined the obligations of VA 
with respect to the duties to inform and assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. § 
5107 note (West Supp. 2002); see also Holliday v. Principi, 
14 Vet. App. 280 (2001). VA has issued regulations to imple-
ment the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Recently the United States Court of Appeals for 
Veterans Claims (Court) has held that both the statute, 38 
U.S.C. § 5103(a), and its implementing regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the VCAA, VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  In the case of a claim for disability compensation, 
the duty to assist also includes providing a medical 
examination or obtaining a medical opinion.  38 U.S.C.A. § 
5103A(d)(1) (West Supp. 2002).  Such an examination is 
necessary if there is competent medical evidence of a current 
disability and evidence that the disability may be associated 
with the claimant's active duty, but the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 
Supp. 2002); 38 C.F.R. § 3.159(c)(4)(i) (2002).

In this case, the Board finds that further action is not 
required to comply with the VCAA.  The veteran asserts that 
he began to smoke cigarettes during his military service, 
became addicted to tobacco, and later developed pulmonary 
disease and heart disease as a result of his continued use of 
tobacco products after service.  The RO has furnished him 
with a statement of the case and supplemental statements of 
the case informing that his claims lacked legal merit under 
38 U.S.C.A. § 1103.  The veteran asserts that a commonsense 
and honest opinion should negate the provisions of 
38 U.S.C.A. § 1103.  The RO has complied with the obligations 
of VA with respect to the duties to inform.  Inasmuch as 
there is no dispute as to the facts in this case, and the 
outcome is simply a matter of the correct application of the 
law to the facts, further evidentiary development of the 
veteran's claim would serve no useful purposes.

Evidentiary Background:  The veteran served on active duty 
with the United States Navy from April 1943 to May 1946.  
Service medical records are silent for any complaints, 
treatment, or diagnosis of nicotine dependence, a pulmonary 
disorder, or a cardiac disorder.

The veteran's initial claim for service connection for 
pulmonary disease and heart disease was received by VA in 
April 1999.  The veteran reported that he had not smoked 
before joining the Navy in 1943 at the age of 17.  While in 
the Navy, he was "taken in by the environment" and was able 
to purchase a carton of cigarettes for a dollar.  He became 
addicted to tobacco and was smoking three packs a day before 
his discharge in 1946.  He became aware that he had a 
breathing problem in 1967 and underwent heart bypass surgery 
in March 1999.  He felt that both his pulmonary and cardiac 
disorders resulted from addiction to tobacco that began 
during active service in the 1940's.

In response to a questionnaire from the RO, the veteran 
submitted a June 1999 statement indicating that he started 
smoking after completing boot camp in 1943.  He smoked three 
packs of cigarettes per day before leaving the Navy.  He 
first noticed shortness of breath in 1964.  He was 
subsequently treated for emphysema that his doctors 
attributed to cigarette smoking.  His primary occupation 
prior to enlistment was a seam presser at a clothing factory.  
Following his release from active duty, his primary 
occupation was a "tuber in fabrics."  He believed that he 
stopped smoking in 1966.

Medical reports, from the veteran's private pulmonary 
physician, dated in January and June 1997, indicate that the 
veteran had a 24 year history of pulmonay disease.  His 
symptoms had been slowly progressive in recent years; 
however, they had become more pronounced over the past year.  
It was noted that he smoked three packs of cigarettes daily 
for 30 years, but had not smoked for the past 24 years.

Private hospitalization records dated in March 1999 show that 
the veteran had a recent history of increasing precordial 
chest pressure consistent with unstable angina pectoris.  He 
also had a history of hypercholesterolemia, a history of 
cigarette smoking, and a 10 to 20 year history of severe 
pulmonary disease.  Myocardial perfusion imaging study 
demonstrated anterior ischemia.  He underwent a left anterior 
descending (LAD) angioplasty/stenting to treat coronary 
artery disease.  The procedure failed and the veteran had a 
myocardial infarction.  He was transported to the operating 
room where he underwent an emergency coronary bypass surgery.

In July 1999, the veteran was afforded a VA examination for 
compensation and pension purposes.  He complained of 
shortness of breath, cough expectoration, an inability to do 
prolonged walking, and an inability to climb a staircase.  
Hypertension, atherosclerotic heart disease, and chronic 
obstructive pulmonary disease due to smoking were diagnosed.  

In a February 2000 statement, the veteran's private physician 
noted that the veteran suffered from severe emphysema related 
to long term smoking that began while he was in the Navy.  
The physician stated that it was an established medical fact 
that the signs and symptoms of emphysema do not begin for 20 
or more years after the onset of smoking and no symptoms 
would be expected in the first four years.  Similarly, a 
private cardiologist, in a statement also dated in February 
2000, noted that 20 years of heavy smoking "most certainly 
has an adverse effect on the heart and symptoms and problems 
will often not be evident during the early initiation of 
smoking."  It was very clear that cigarette smoking is a 
critical risk factor for the ultimate and frequently delayed 
development of coronary artery disease.

In May 2002, the veteran testified at a hearing before the 
undersigned Member of the Board sitting at the RO.  He 
reiterated his prior contentions that he started smoking 
cigarettes during boot camp.  He smoked from the 1940's to 
the 1960's.  He stopped smoking at that time on advice of his 
doctor.

In November 2002, the veteran was afforded a VA examination 
to determine whether he met the criteria for a diagnosis of 
nicotine dependence, and if so, whether such condition began 
during service or is etiologically related to his active 
service.  The examiner noted the veteran's reported history 
of cigarette smoking that began in boot camp and grew to 
three packs a day before his release from active duty.  He 
continued to smoke until 1966.  Other than poor sleep, the 
veteran did not have any clear psychiatric symptomatology.  A 
diagnosis of nicotine dependence, in remission, was rendered.  
The examiner noted that "the patient's nicotine dependence 
did begin during his service days."

Legal Criteria:  Under applicable criteria, service 
connection may be granted for a disability resulting from 
disease or injury which was incurred in, or aggravated by, 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2001).  To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2002).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id; see also Rose v. West, 11 Vet. 
App. 169 (1998); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Service connection may be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, certain chronic diseases may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
active duty, or at some time after service if certain 
requirements are met as specified in the statutes and 
regulations.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Except as provided in Sec. 3.300(c), disability which is 
proximately due to or the result of a service-connected 
disease of injury shall be service connected.  38 C.F.R. § 
3.310(a).  Emphasis added.

On June 9, 1998, the Transportation Equity Act for the 21st 
Century became effective.  This Act amended 38 U.S.C.A. § 
1110 to prohibit the payment of VA compensation for a 
disability resulting from the use of tobacco products.  On 
July 22, 1998, the Internal Revenue Service Restructuring and 
Reform Act was enacted, and the provision in the 
Transportation Equity Act for the 21st Century which prohib-
ited the payment of compensation to veterans for disability 
which is the result of abuse of tobacco products was 
eliminated.  Hence, the amendments to § 1110 were nullified.  
However, this later Act added 38 U.S.C.A. § 1103 which 
provides as follows:

Special provisions relating to claims 
based upon effects of tobacco products 

(a) Notwithstanding any other provision 
of law, a veteran's disability or death 
shall not be considered to have resulted 
from personal injury suffered or disease 
contracted in the line of duty in the 
active military, naval, or air service 
for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco 
products by the veteran during the 
veteran's service.

(b) Nothing in subsection (a) shall be 
construed as precluding the establishment 
of service connection for disability or 
death from a disease or injury which is 
otherwise shown to have been incurred or 
aggravated in active military, naval, or 
air service or which became manifest to 
the requisite degree of disability during 
any applicable presumptive period 
specified in section 1112 or 1116 of this 
title. 

38 U.S.C.A. § 1103 (added June 9, 1998, P.L. 105-178, Title 
VIII, Subtitle B, § 8202(a)).

Further, 38 C.F.R. § 3.300(a) (2001) implements section 1103 
and provides as follows:
(a) For claims received by VA after June 
9, 1998, a disability or death will not 
be considered service-connected on the 
basis that it resulted from injury or 
disease attributable to the veteran's use 
of tobacco products during service.  For 
the purpose of this section, the term 
"tobacco products" means cigars, 
cigarettes, smokeless tobacco, pipe 
tobacco, and roll-your-own tobacco. (b) 
The provisions of paragraph (a) of this 
section do not prohibit service 
connection if:
(1) The disability or death resulted 
from a disease or injury that is 
otherwise shown to have been 
incurred or aggravated during 
service.  For purposes of this 
section, "otherwise shown" means 
that the disability or death can be 
service-connected on some basis 
other than the veteran's use of 
tobacco products during service, or 
that the disability became manifest 
or death occurred during service; or 
(2) The disability or death resulted 
from a disease or injury that 
appeared to the required degree of 
disability within any applicable 
presumptive period under Secs. 
3.307, 3.309, 3.313, or 3.316; or
(3) Secondary service connection is 
established for ischemic heart 
disease or other cardiovascular 
disease under Sec. 3.310(b).
(c) For claims for secondary service 
connection received by VA after June 9, 
1998, a disability that is proximately 
due to or the result of an injury or 
disease previously service-connected on 
the basis that it is attributable to the 
veteran's use of tobacco products during 
service will not be service-connected 
under Sec. 3.310(a).

38 C.F.R. § 3.300 (2002).

Analysis:  The veteran's initial claim for service connection 
for pulmonary disease and coronary artery disease as 
secondary to tobacco addiction which began during service was 
received in April 1999.  The RO denied his claim on the basis 
that recently passed legislation prohibits an award of 
service connection for disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service.  
See 38 U.S.C.A. § 1103 (West 1991 & Supp. 2001).  This new 
section applies to claims filed after June 9, 1998.  As the 
veteran filed his claim after this date, this provision will 
affect the disposition of this appeal.

In light of the change in the law effective June 9, 1998, the 
Board finds that there is no legal basis for the benefits 
claimed on appeal, as Congress has now prohibited the award 
of service connection for injury or disease resulting from 
the use of tobacco products in service.  Further, the 
provisions of 38 C.F.R. § 3.300(a) implements section 1103 
and states that, "[f]or claims received by VA after June 9, 
1998, a disability or death will not be considered service-
connected on the basis that it resulted from injury or 
disease attributable to the veteran's use of tobacco products 
during service."  The regulation further defines tobacco 
products to include cigarettes.  38 C.F.R. § 3.300.

The Board is bound by the laws enacted by Congress, and in 
the present case there is no legal basis to award service 
connection for nicotine dependence as the record reflects 
that the veteran's nicotine dependence resulted from his use 
of tobacco products in service.  Accordingly, the claim of 
entitlement to service connection for nicotine dependence 
must be denied.  Likewise, the record tends to support the 
veteran's contention that his pulmonary disease and coronary 
artery disease may be secondary to the nicotine dependence.  
If so, the provisions of 38 U.S.C.A. § 1103 and 38 C.F.R. 
§ 3.300 also clearly preclude service connection for any 
disability that is attributable to the nicotine dependence 
since the nicotine dependence is shown to have been due to 
the veteran's use of tobacco products during service.

The Court has held that, in cases where the law is 
dispositive of the claim, the claim should be denied due to a 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  In the present case, 38 U.S.C.A. § 1103, 
which is applicable to the veteran's claim, specifically 
prohibits the payment of benefits for a disability on the 
basis that it resulted from disease or injury attributable to 
the use of tobacco products during the veteran's active 
service.  Therefore, there is a lack of entitlement under the 
law and the claim must be denied.  Id.

The Board recognizes that 38 U.S.C.A. § 1103(b) and 38 C.F.R. 
§ 3.300(b) do not prohibit an award of service connection for 
pulmonary disease or coronary artery disease which is 
otherwise shown to have been incurred in or aggravated by 
service, or which became manifest to the requisite degree of 
disability during any applicable presumptive period specified 
in 38 U.S.C.A. § 1112 (West 1991 & Supp. 2002), or 38 C.F.R. 
§§ 3.307, 3.309 (2002).  See 38 U.S.C.A. § 1103(b); 38 C.F.R. 
§ 3.300(b)(2) (2002).

Service medical records are negative for pulmonary disease or 
coronary artery disease in service and the post-service 
treatment records do not suggest any report of pulmonary 
disease or coronary artery disease at any time prior to the 
1960's.  The veteran has reported that he became award that 
he had a breathing problem in 1964, almost 20 years after his 
release from military service.  Although coronary artery 
disease is a disease subject to service connection on a 
presumptive basis if it becomes manifest to a compensable 
degree within one year after the veteran's release from 
service, there is no indication that coronary artery disease 
manifested itself in service or until many years after the 
veteran's separation from service, and it is not contended 
otherwise.  Moreover, the veteran and physicians have 
specifically asserted that the veteran's pulmonary disease 
and coronary artery disease are related to his smoking that 
began in service.

Thus, there is no assertion or evidence to suggest that 
chronic pulmonary disease or coronary artery disease began 
during the veteran's military service or until many years 
after his release from service.  Additionally, even though 
physicians have linked the veteran's pulmonary disease and 
coronary artery disease to his history of tobacco use, there 
is no evidence tending to link either disease to any incident 
of service other than his use of tobacco use therein and his 
continued use of tobacco products thereafter.  Therefore, 
there is no basis for the grant of service connection for 
pulmonary disease or coronary artery disease on the grounds 
that either disease was incurred in or aggravated by service, 
or became manifest to the requisite degree of disability 
during any applicable presumptive period.

Inasmuch as the evidence demonstrates that pulmonary disease 
and coronary artery disease began many years after active 
service and are not related to any incident of service other 
than the veteran's use of tobacco products, the preponderance 
of the evidence is against the claims.  Thus the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for nicotine dependence is denied.

Service connection for pulmonary disease is denied.

Service connection for coronary artery disease is denied. 


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

